Citation Nr: 0330359	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  98-12 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to a compensable rating for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to August 1996.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 1997 
rating decision by the Oakland, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
pertinent part, the December 1997 decision granted service 
connection for hypertension and a left knee disability and 
denied service connection for pes planus and a chronic back 
disorder.  In his August 1998 VA Form 9 the veteran, in 
essence, withdrew his appeal for an increased rating for a 
left knee disorder and perfected his appeal as to the 
remaining issues.  In a March 2000 rating decision the RO, 
among other things, granted service connection for pes 
planus.  Therefore, the appeal as to this issue has been 
resolved in the veteran's favor.  Although the veteran 
requested a Board hearing, his request must be considered as 
withdrawn for his failure to appear, without good cause, for 
a scheduled hearing in January 2003.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  Although the appellant 
was notified of applicable VCAA regulations in a May 2002 
supplemental statement of the case, a review of the record 
shows he has not been adequately notified of the VCAA and how 
it applies to his present appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

In this case, the veteran, who is a physician, claims medical 
studies have shown left ventricular hypertrophy.  This 
information was reported to a March 1999 VA examiner; 
however, the examiner's report is unclear as to any objective 
evidence of hypertrophy.  The Board also notes that the 
record indicates additional VA medical records pertinent to 
the issues on appeal have not been obtained.  The RO last 
obtained VA treatment records in September 1997, but the 
veteran has submitted evidence indicative of additional VA 
treatment.  Therefore, further development is required prior 
to appellate review.

The Board also notes that the regulations for the evaluation 
of cardiovascular disabilities, including hypertension, were 
revised effective January 12, 1998.  See 62 Fed. Reg. 62219 
(Dec. 11, 1997).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, what the current record shows, 
what evidence he is to provide and what 
evidence VA will attempt to obtain, and 
the period of time provided for response.  
See Quartuccio, PVA, supra.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the present nature and severity 
of his service-connected hypertension.  
The examiner should discuss whether 
continuous medication for hypertension is 
required or if there is any objective 
evidence of left ventricular hypertrophy.  
The examiner should provide assessments 
as to any pertinent blood pressure 
findings and the degree of any impairment 
due to hypertensive heart disease 
expressed in terms of metabolic 
equivalents (METs).  To the extent 
possible, if there has been any variation 
in the degree of disability since 
September 1, 1996, the examiner should 
identify any specific documents that are 
indicative of a significant change.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinions given and reconcile the 
opinions with the other medical evidence 
of record.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the remaining issues 
on appeal, with consideration of all 
applicable laws and regulations.  
Consideration of higher or "staged" 
ratings should be under the old and new 
criteria for rating cardiovascular 
disorders (as they apply).  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to assist the veteran in the 
development of his claims, and to ensure compliance with the 
requirements of VCAA in keeping with the holdings of the 
Federal Circuit in DAV and PVA, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


